314 S.W.2d 97 (1958)
Thomas Foster JACKSON, Appellant,
v.
The STATE of Texas, Appellee.
No. 29925.
Court of Criminal Appeals of Texas.
June 11, 1958.
Landis & Gregory by Buddy W. Gregory, Houston, for appellant.
Dan Walton, Dist. Atty., Thomas D. White and Edward Michalek, Jr., Asst. Dist. Attys., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
The offense is driving a motor vehicle upon a public highway while intoxicated; the punishment, four days in jail and a fine of $75.
Officer Sims testified for the State, refreshing his memory from a writing he had in his hand.
Appellant's counsel requested that he be permitted to inspect the writing but the trial judge declined his request.
It is well settled that where a witness, while testifying, uses a writing to refresh his recollection, the defendant or his counsel is entitled to inspect the statement for cross-examination purposes. Green v. State, 53 Tex. Crim. 490, 110 S.W. 920, 22 L.R.A.,N.S., 706; Palacio v. State, Tex. Cr.App., 301 S.W.2d 166; McCormick & Ray, Texas Law of Evidence, 2d Ed. p. 449, Sec. 553; 44 Tex.Jur. p. 1140, Sec. 144; Branch's Ann.P.C. 2d Ed. 189, Sec. 182.
The judgment is reversed and the cause remanded.